                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 MARY A. AUSTIN,

               Plaintiff,                           No. 19-CV-3017-CJW-MAR

 vs.                                                ORDER ON REPORT AND
                                                     RECOMMENDATION
 ANDREW M. SAUL, Commissioner of
 Social Security,

               Defendant.
                            ___________________________

                                  I.     INTRODUCTION
        This matter is before the Court on a Report & Recommendation (“R&R”) by the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 14). Judge Roberts
recommends that the Court affirm the decision of the Commissioner of Social Security
(“the Commissioner”) denying plaintiff Mary A. Austin’s (“claimant”) application for
Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.
Sections 401–434. (Id., at 1). On May 26, 2020, claimant filed her objections to the
R&R. (Doc. 15). The Commissioner has not yet filed a response. Although the deadline
has not yet elapsed, the Court will rule without waiting for a response. See LR 7(e).
        For the following reasons, the Court adopts Judge Roberts’ R&R without
modification (Doc. 14) and claimant’s objections are overruled (Doc. 15).             The
Commissioner’s decision is therefore affirmed.
                            II.        PROCEDURAL HISTORY
        On July 26, 2016, claimant applied for DIB. (Doc. 9, at 1). She alleged she was
disabled due to the autoimmune disease Erosive Lichen Planus, fibromyalgia, bipolar
disorder, PTSD, chronic back pain, chronic fatigue disorder, osteoarthritis of the right




       Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 1 of 14
hip, chronic constipation, Meniere’s disease, insomnia, and obesity. (AR 237).1 On
August 31, 2016, the Commissioner denied claimant’s application for DIB. (Id., at 110-
118). Claimant requested reconsideration, and on October 26, 2016, the Commissioner
again denied claimant’s application upon reconsideration. (Id., at 120-123). On July 10,
2018, Administrative Law Judge (“ALJ”) Julie K. Bruntz presided over a video hearing
with claimant and her attorney, John Lander, as well as Vocational Expert (“VE”) Julie
Svec in West Des Moines, Iowa. (Id., at 32-72). Claimant and the VE testified. (Id.,
at 37-72). On October 2, 2018, the ALJ issued an unfavorable decision finding claimant
was not disabled. (Id., at 10-23). On November 6, 2018, claimant requested review,
and on January 22, 2019, the Appeals Council denied review. (Id., at 1-5, 187-190).
         On April 26, 2019, claimant filed her complaint with this Court. (Doc. 1). By
November 13, 2019, the parties had fully briefed the case, and on the same day the Court
deemed the case ready for decision, referring it to Judge Roberts for an R&R. (Doc. 13-
14). On May 12, 2020, Judge Roberts issued an R&R recommending that the Court
affirm the Commissioner’s decision. (Doc. 14).
         In her brief, claimant argued the ALJ erred in two ways, and contested the validity
of the ALJ’s appointment. (Doc. 10, at 1). First, claimant argued the ALJ erred by
failing to properly account for claimant’s moderate deficiencies in concentration,
persistence, and pace in her residual functional capacity (“RFC”) determination. (Id.).
Second, claimant argued the ALJ erred by failing to provide good reasons to the weight
afforded to the four post-last-date-insured opinions of claimant’s treating providers.
(Id.).    Last, claimant challenged the validity of the ALJ’s appointment under the
Appointments Clause. (Id., at 11).




1
    “AR” refers to the administrative record. (Doc. 7).



                                               2

       Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 2 of 14
                  III.    THE REPORT AND RECOMMENDATION
       Judge Roberts addressed claimant’s arguments in his R&R. First, Judge Roberts
found that the ALJ incorporated all the impairments she found supported by the record
in her hypothetical, and that the opinions given at least partial weight do not support a
conclusion that claimant’s attention, concentration, and pace were not adequate for tasks
requiring sustained attention. (Doc. 14, at 19-29). Judge Roberts concluded that the
ALJ properly accounted for claimant’s moderate deficiencies in concentration,
persistence, and pace in her RFC determination. (Id., at 19).
       Second, Judge Roberts found the ALJ properly supported her decision to assign
no weight to the opinions of claimant’s treating primary care provider, psychologist,
neuropsychology-evaluator, and licensed marriage and family therapist with reasons
sufficient to reject the opinions. (Id., at 8, 14-19).
       Judge Roberts found that the ALJ was correct that claimant’s primary care
provider is not an “acceptable medical source” as an advanced nurse practitioner, and
thus “cannot establish the existence of a medically determinable impairment.” (Id., at
15); see SSR 06-03P. Judge Roberts also noted that the claimant’s primary care provider
did not begin treating the claimant until after the relevant time period had passed, and
that he could not assume that the primary care provider accessed all prior treatment notes,
that prior treatment notes were connected to the relevant time period, or that the prior
treatment “notes supported the extreme limitations contained in [the primary care
provider’s] opinion.” (Id., at 9-10). Judge Roberts also found that the primary care
provider’s notes and assessments do not establish that the impairments claimant suffered
were disabling during the relevant time period, which is necessary to satisfy the
requirements for receiving DIB. (Id., at 10, 13-14).
       Judge    Roberts    found    that   the       opinions   of   claimant’s   psychologist,
neuropsychology-evaluator, and licensed marriage and family therapist, all do not relate




                                                 3

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 3 of 14
to the relevant time period. (Id., at 16, 18-19). Judge Roberts also found that the
psychologist did not cite to medical records to support his opinion, and noted that it does
not matter whether the therapist’s opinion supported the primary care provider’s opinion
because claimant’s primary care provider is not an acceptable medical source. (Id., at
16, 19).
       Last, Judge Roberts found claimant failed to timely raise her Appointments Clause
argument challenging the ALJ’s authority, and that regardless of this “none of
[c]laimant’s arguments convince me that the unique posture of this case requires remand”
because the cases cited in claimant’s argument supposedly supporting her position do not
address “challenges to the appointments of inferior officers by temporarily-appointed
officers.” (Id. at 33).
                  IV.     CLAIMANT’S OBJECTIONS TO THE R&R
       Claimant objects to Judge Roberts’ conclusions and recommendations. (Doc. 15).
As to the first issue about accounting for claimant’s moderate deficiencies, claimant
argues that Judge Roberts erred in relying on Hosch v. Colvin, claiming that Judge
Roberts relied “on dicta that directly conflicts with controlling Eighth Circuit law,
Newton v. Chater.” (Id., at 2). Claimant also argues that contrary to Judge Roberts’
analysis, the ALJ did intend to account for claimant’s moderate limitations in the RFC,
but that the ALJ did so imprecisely, in conflict with Eighth Circuit caselaw. (Id., at 3).
As to the second issue about the weight afforded to the post-last-date-insured opinions,
claimant does not specifically object to any portion of the R&R. Claimant merely
“objects to the R&R’s findings on this issue and continues to rely on her principal
briefing.” (Id., at 3). Last, claimant argues that Judge Roberts erred in deciding against




                                            4

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 4 of 14
her on her Appointments Clause challenge against the legitimacy of the deciding ALJ’s
authority. (Id., at 3-6).2
                             V.     APPLICABLE STANDARDS
       A.      Judicial Review of the Commissioner’s Decision
       The Court must affirm the Commissioner’s decision “if it is supported by
substantial evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner . . . as to
any fact, if supported by substantial evidence, shall be conclusive . . ..”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       To determine whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the administrative law judge, but [it does]
not re-weigh the evidence[.]” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005).
The court considers both evidence which supports the Commissioner’s decision and
evidence that detracts from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010).


2
  Claimant raises a number of substantive arguments that the Court will not consider because
claimant waived those arguments by failing to raise them during the administrative process. See,
e.g., Anderson v. Barnhart, 344 F.3d 809, 814 (8th Cir. 2003) (finding that a claimant’s failure
to raise a disability claim during the administrative process “waived [the claim] from being raised
on appeal”); Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (“[W]hen claimants are
represented by counsel, they must raise all issues and evidence at their administrative hearings
in order to preserve them on appeal.” (quoting Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.
1999))).



                                                5

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 5 of 14
The court “must search the record for evidence contradicting the [Commissioner’s]
decision and give that evidence appropriate weight when determining whether the overall
evidence in support is substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir.
2003) (citation omitted).
       To evaluate the evidence in an appeal of a denial of benefits, a court must apply a
balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health & Human
Servs., 879 F.2d 441, 444 (8th Cir. 1989). A court, however, does not “reweigh the
evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citation omitted), or “review
the factual record de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citation
omitted). Instead, if, after reviewing the evidence, the court “find[s] it possible to draw
two inconsistent positions from the evidence and one of those positions represents the
Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)).     This is true even if the court “might have weighed the evidence
differently[.]” Culbertson, 30 F.3d at 939 (citation omitted). The court may not reverse
the Commissioner’s decision “merely because substantial evidence would have supported
an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see also
Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is
not subject to reversal simply because some evidence may support the opposite
conclusion.”).
       B.      Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings




                                            6

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 6 of 14
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       A court reviews any portions of an R&R to which a party has made no objections
under at least a clearly erroneous standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]
would only have to review the findings of the magistrate judge for clear error.”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). A district judge may, however, elect to review an R&R under a more-
exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985).
                                    VI.    ANALYSIS

       A.     The ALJ’s Accounting for the Claimant’s Moderate Deficiencies in
              Concentration, Persistence, and Pace in the RFC Determination

       Claimant’s argument that Judge Roberts’ approach to this issue was contrary to
controlling Eighth Circuit caselaw appears to be based on claimant’s oversight regarding




                                             7

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 7 of 14
a portion of a phrase in Scott v. Berryhill; claimant cites the following excerpt from Scott
v. Berryhill assumedly as proof that the effects of all concentration, persistence, or pace
deficiencies in the record must be given weight in the RFC determination:
               A hypothetical question that omits the effects of concentration,
       persistence, or pace deficiencies that the ALJ has found is not sufficient.
       Newton v. Chater, 92 F.3d 688, 695 (8th Cir. 1996) (finding a limitation
       to simple work insufficient to describe the effects of deficiencies in the
       ability to maintain regular attendance, be punctual, maintain attention and
       concentration, and complete a normal work week). That being said, a
       sufficient hypothetical need not contain much more than the hypothetical at
       issue in Newton. See Brachtel v. Apfel, 132 F.3d 417, 421 (8th Cir. 1997)
       (finding sufficient a hypothetical that included “scantly more than what was
       included in the Newton hypothetical”).

Scott v. Berryhill, 855 F.3d 853, 857-58 (8th Cir. 2017). (Doc. 15, at 2-3). The court
in Scott refers to “deficiencies that the ALJ has found” in the first sentence of this excerpt,
but claimant treats it as though it refers to any deficiencies that have been alleged in the
record. Claimant errs in this treatment; Judge Roberts’ R&R emphasizes that the ALJ
did not find that claimant only “maintained the ability to perform tasks not requiring
sustained attention,” so the hypothetical the ALJ presented to the VE did not have to
contain such a limitation. (Doc. 14, at 24). As such, the hypothetical the ALJ presented
to the VE sufficiently accounted for the limitations the ALJ did find by including that the
claimant would be “limited to a job that could be learned in 30 days or less.” (AR 70).
       Claimant bases her argument that the ALJ intended to account for the moderate
deficiencies in concentration, persistence, and pace in the RFC determination, but did so
imprecisely, on the same claim that the ALJ’s hypothetical to the VE was imprecise.
(Doc. 15, at 3). This argument fails for the reasons the Court explained in the preceding
paragraph. Claimant’s position that the ALJ did not account for the moderate deficiencies
at issue in her RFC determination is controverted by the ALJ’s use of the exact phrase




                                              8

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 8 of 14
“moderate difficulties in maintaining concentration, persistence, and pace” in her
explanation of her RFC determination. (Doc. 7-2, at 20).
      This Court finds that the Commissioner met his burden to show a satisfactory
number of jobs exist in the national economy that claimant can perform, including
“pricer,” “folder,” and “cleaner.” (Id., at 24). The VE’s assessment of these jobs as
jobs that a person with moderate concentration, persistence, and pace limitations could
perform is a reasonable assessment, and is consistent with claimant’s own reports that
she was able to serve as a daycare provider for her grandson, prepare for a garage sale,
and attend aqua therapy. (Id., at 22).
      B.     Weight Afforded to the Opinions of Claimant’s Post-Date-Last-Insured
             Treating Opinions

      Claimant’s objections to Judge Roberts’ R&R on this issue simply state that she
objects for the same reasons stated in her principal brief. (Doc. 15, at 3). These
objections fail to comply with Local Rule 72A, which states that “[a] party who objects
to . . . a magistrate judge’s report and recommendation must file specific, written
objections to the . . . report and recommendation[.]” LR 72A (emphasis added); accord
FED. R. CIV. P. 72(b)(2) (requiring that “a party may serve and file specific written
objections to the proposed findings and recommendations” (emphasis added)).
Claimant’s objections to Judge Roberts’ R&R here are, in short, that claimant does not
like the rulings. She articulates no reasons other than those already argued to, and
addressed by, Judge Roberts. Claimant’s general, nonspecific, objections on this issue
would require the Court to duplicate the work Judge Roberts has already done, thus
defeating the purpose of the R&R.
      A court may exercise its discretion to treat such nonspecific objections as making
no objection at all. See, e.g., Howard v. Sec’y of Health & Human Servs., 932 F.2d
505, 509 (6th Cir. 1991) (finding that a general objection to the entirety of a magistrate




                                            9

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 9 of 14
judge’s R&R “has the same effects as would a failure to object.”); United States v. Scott,
No. CR07–2004–MWB, 2007 WL 1668058, at *4 (N.D. Iowa June 7, 2007)
(“Therefore, the court denies defendant Scott’s objection on the ground that defendant
Scott has failed to state his objection with the requisite particularity.”). The Eighth
Circuit Court of Appeals has repeatedly noted that district courts need not conduct a de
novo review of a magistrate judge’s order when the objecting party makes only a general,
conclusory objection. See, e.g., Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994); see
also Thompson v. Nix, 897 F.2d 356, 357–58 (8th Cir. 1990) (“We also remind parties
that objections must be . . . specific to trigger de novo review by the District Court of
any portion of the magistrate’s report and recommendation.”).3
       Here, the Court exercises its discretion to review claimant’s objections on this
issue for clear error. To do otherwise would defeat the purpose of the R&R. See Whited
v. Colvin, No. C 13-4039-MWB, 2014 WL 1571321, at *3 (N.D. Iowa Apr. 18, 2014).
Having found no clear error, the Court adopts Judge Roberts’ R&R on this issue. (Doc.
14, at 8-19).
       C.       Appointments Clause Challenge
       Claimant argues that Judge Roberts should have found, in light of the United States
Supreme Court’s decision in Lucia v. SEC, 138 S. Ct. 2044 (2018), that the ALJ was an
inferior officer not appointed in a constitutional manner, and, accordingly, claimant


3
 The Eighth Circuit Court of Appeals has suggested, however, that in cases involving “strikingly
brief” records, or those in which a pro se litigant objects, district courts should apply a de novo
review standard more liberally, even in the face of general objections. See Hudson v. Gammon,
46 F.3d 785, 786 (8th Cir. 1995) (holding a litigant’s “pro se objections sufficiently directed the
district court to the alleged errors”). Here, claimant is represented by an experienced attorney
who has already been cautioned by this Court at least three times in the last five months against
making general, non-specific objections. See Smith v. Comm’r Soc. Sec., 1:18-cv-00078-CJW-
MAR (N.D. Iowa Jan. 9, 2020) (Doc. 19, at 12-13 n.3); Hickman v. Comm’r Soc. Sec., 6:18-
cv-02060-CJW-KEM (N.D. Iowa Nov. 20, 2019) (Doc. 19, at 9-10). Further, the record is
relatively lengthy here. Thus, the Court will not apply de novo review more liberally.



                                                10

     Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 10 of 14
alleges that she is entitled to a new hearing before a properly appointed ALJ. (Doc. 15,
at 3-6). Claimant did not raise the Appointments Clause issue before the ALJ or during
her request for review by the Appeals Council.
       The Supreme Court in Lucia stated “‘one who makes a timely challenge to the
constitutional validity of the appointment of an officer who adjudicates his case’ is entitled
to relief.” Lucia, 138 S. Ct. at 2055 (quoting Ryder v. United States, 515 U.S. 177,
182-83, (1995)). In Lucia, the claimant “made just such a timely challenge; He contested
the validity of [the presiding ALJ’s] appointment before the Commission, and continued
pressing that claim in the Court of Appeals and this Court.” Id. Since Lucia, this Court
has addressed whether a social security claimant waives an Appointments Clause
challenge by failing to raise the challenge before the ALJ or the Appeals Council. In
each case, the Court has found that the claimant waived the argument by not raising it
during the administrative proceedings. See, e.g., Vallecillo v. Saul, No. 18-CV-2034-
CJW-MAR, 2019 WL 4215125, at *3-4 (N.D. Iowa Sept. 5, 2019); Sexton v. Saul, No.
C18-1024-LTS, 2019 WL 3845379, at *7-8 (N.D. Iowa Aug. 15, 2019); Frazer v. Saul,
No. C18-2015-LTS, 2019 WL 3776996, at *4 (N.D. Iowa Aug. 12, 2019); Dewbre v.
Comm’r of Soc. Sec., No. 18-CV-4055-LRR-KEM, 2019 WL 3752970, at *5-6 (N.D.
Iowa Aug. 8, 2019) (report & recommendation); Murphy v. Saul, No. 18-CV-2037-
CJW-KEM, 2019 WL 3502912, at *7-8 (N.D. Iowa Aug. 1, 2019); Murphy v. Comm’r
of Soc. Sec., No. 18-CV-61-LRR, 2019 WL 2372896, at *6-7 (N.D. Iowa Apr. 10,
2019); Anderson v. Comm’r of Soc. Sec., No. 18-CV-24-LRR, 2019 WL 1212127, at
*5 (N.D. Iowa Feb. 19, 2019); Iwan v. Comm’r of Soc. Sec., No. 17-CV-97-LRR,
2018 WL 4295202, at *9 (N.D. Iowa Sept. 10, 2018); Thurman v. Comm’r of Soc.
Sec., No. 17-CV-35-LRR, 2018 WL 4300504, at *9 (N.D. Iowa Sept. 10, 2018); Davis
v. Comm’r of Soc. Sec., No. 17-CV-80-LRR, 2018 WL 4300505, at *8-9 (N.D. Iowa
Sept. 10, 2018).




                                             11

    Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 11 of 14
       Nearly every other district court in the Eighth Circuit to address this issue has also
found a Social Security claimant’s Appointments Clause challenge raised for the first time
on judicial review to be forfeited. See, e.g., Hernandez v. Berryhill, No. 8:18CV274,
2019 WL 1207012, at *6-7 (D. Neb. Mar. 14, 2019); Kimberly B. v. Berryhill, No.
17-CV-5211 (HB), 2019 WL 652418, at *14-15 (D. Minn. Feb. 15, 2019); Audrey M.H.
v. Berryhill, No. 17-cv-4975 (ECW), 2019 WL 635584, at *12 (D. Minn. Feb. 14,
2019); Catherine V. v. Berryhill, No. 17-3257 (DWF/LIB), 2019 WL 568349, at *2
(D. Minn. Feb. 12, 2019); Bowman v. Berryhill, No. 4:18-CV-157 RP-HCA, 2018 WL
7568360, at *12 (S.D. Iowa Dec. 13, 2018). The Court has reviewed the additional
Eighth Circuit authority cited by claimant finding in her favor or staying proceedings due
to this issue. Holland v. Saul, No. 1:19-cv-67-CJW-KEM (N.D. Iowa Sept. 24, 2019);
Cooper v. Saul, No. 6:19-cv-2034-LRR-MAR (N.D. Iowa Sept. 13, 2019); Morris v.
Saul, No. 1:19-cv-71-CJW-KEM (N.D. Iowa Nov. 19, 2019); Freeborn v. Saul, No.
4:19-cv-195-CRW-HCA (S.D. Iowa Jan. 22, 2020); Richard E. C. v. Saul, No. 19-
cv-1900-ECW (D. Minn. Mar. 11, 2020).               The Court also recognizes that the
consolidated cases of Davis v. Saul, No. 18-3422, Thurman v. Saul, No. 18-3451, and
Iwan v. Saul, 18-3452, are pending before the Eighth Circuit Court of Appeals on this
issue as well.
       Nevertheless, this Court’s decisions are consistent with the vast majority of other
district courts’ decisions holding that a claimant waives or forfeits an Appointments
Clause challenge made under Lucia by not raising the issue during the administrative
proceedings. See, e.g., Morrow v. Berryhill, No. C 18-04641 WHA, 2019 WL 2009303,
at *3-4 (N.D. Cal. May 7, 2019); Kline v. Berryhill, No. 3:18-CV-00180-FDW, 2019
WL 1782133, at *6 (W.D.N.C. Apr. 23, 2019); Hutchins v. Berryhill, 376 F. Supp. 3d
775, 779, 781 (E.D. Mich. 2019) (rejecting report and recommendation); Diane S.P. v.
Berryhill, 379 F. Supp.3d 498, 529 (E.D. Va. 2019) (adopting report and




                                             12

    Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 12 of 14
recommendation); Velasquez ex rel. Velasquez v. Berryhill, No. CV 17-17740, 2018 WL
6920457, at *2–3 (E.D. La. Dec. 17, 2018) (collecting cases), report and
recommendation adopted, 2019 WL 77248 (E.D. La. Jan. 2, 2019); Flack v. Comm’r of
Soc. Sec., No. 2:18-cv-501, 2018 WL 6011147, at *4 (S.D. Ohio Nov. 16, 2018)
(collecting cases), report and recommendation adopted, 2019 WL 1236097 (S.D. Ohio
Mar. 18, 2019).
       The Court sees no reason to depart from its prior holdings on this issue and finds
that claimant waived her Appointments Clause challenge by declining to raise the issue
during the administrative proceedings. By declining to raise claimant’s Appointments
Clause challenge during the administrative proceedings, claimant did not make a “timely
challenge” to the ALJ’s appointment and, accordingly, waived the issue. Claimant’s
argument that it would have been futile to raise the issue below is unavailing to claimant’s
as-applied challenge and the Court declines to exercise its discretion under Freytag v.
Commissioner, 501 U.S. 868 (1991), to excuse claimant’s waiver here. Thus, the Court
finds claimant waived her Appointments Clause argument.
       Further, the Court declines claimant’s request to stay entry of this Order until the
Eighth Circuit addresses this issue on appeal. Given the overwhelming support for this
Court’s ruling throughout the lower courts, such delay is not necessary.
                                     VII.   CONCLUSION
       For these reasons:
       1.     Claimant’s objections (Doc. 15) to the Report & Recommendation (Doc.
14) are overruled.
       2.     The Court adopts the Report & Recommendation (Doc. 14) without
modification. See 28 U.S.C. § 636(b)(1).
       3.     Pursuant to Judge Roberts’ recommendation:




                                            13

    Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 13 of 14
       a.    The Commissioner’s determination that claimant was not disabled is
             affirmed; and
       b.    Judgment will enter against claimant and in favor of the
             Commissioner.


 IT IS SO ORDERED this 11th day of June, 2020.



                                ________________________
                                C.J. Williams
                                United States District Judge
                                Northern District of Iowa




                                  14

Case 3:19-cv-03017-CJW-MAR Document 16 Filed 06/11/20 Page 14 of 14
